EXHIBIT 10.2
 
AGREEMENT OF LEASE BETWEEN ADJ CORPORATION AND CHAMPION PUBLISHING, INC.
 

 
THIS AGREEMENT OF LEASE is made as of the 27th day of October, 2009, between ADJ
CORP., a West Virginia corporation, hereinafter called "Lessor," and CHAMPION
INDUSTRIES, INC., a West Virginia corporation, hereinafter called "Lessee."


1.           Demise of Premises.   Lessor hereby demises and leases to Lessee
and Lessee hereby accepts and leases from Lessor, for the term and upon the
terms and conditions hereinafter set forth, the real property commonly known as
3000 Washington Street West, Charleston, WV 25312, and more particularly
described in Exhibit A attached hereto and incorporated herein by reference
(hereinafter called "Premises" or "Demised Premises"), together with all
improvements now existing thereon.  Lessee is occupying and has heretofore
occupied the Premises and acknowledges the same to be in adequate condition at
the commencement of this Lease.


2.           Term.   The term of this lease shall be sixty (60) months
commencing on November 1, 2009, and ending at 11:59 p.m. on October 31, 2014,
both dates inclusive, unless sooner terminated as hereinafter provided or unless
renewed as hereinafter provided.  Provided that Lessee shall have complied with
all the terms and conditions of this lease, Lessee shall have the option to
renew this lease for one (1) successive, additional period of sixty (60) months
after the expiration of the original term hereof, in such instance, with the
exception of increased rental as set forth in Section 3 below, on the same terms
and conditions as herein provided.  Such option to renew shall be exercised by
Lessee's giving written notice to Lessor of its exercise of the option at least
six (6) months before the end of the original term.


3.           Rent.   Lessee shall pay to Lessor, as rental for the occupation
and use of the Premises for and during the original term hereof, a total rental
of $750,000.00 payable monthly in advance in equal installments of $12,500.00
each for the initial 60 months hereof, the first of such installments being
payable on the 1st day of November, 2009, and the remaining installments being
due and payable on the 1st day of each calendar month thereafter during the
original term hereof.


Lessee shall pay to Lessor, as rental for the use and occupancy of the premises
for and during the renewal term, if any, for each month, due and payable on the
1st day of each calendar month during the renewal term, a monthly rental
determined as follows:


The monthly rental shall be determined in accordance with the cost of living
changes in the "Consumer Price Index for All Urban Consumers - U.S. City Average
- All Items," 1982-4 = 100, as published by the Bureau of Labor Statistics,
United States Department of Labor, and hereinafter referred to as the "BLS
Consumers' Price Index."


The "BLS Consumers' Price Index" figure for the month of November, 2009, is
hereby fixed and established as the base index figure and the figure for the
month of October, 2014 shall be used to determine the amount of increase.  The
monthly rental shall be determined by dividing $12,500 (the monthly rental for
the period commencing November 1, 2009, and ending October 30, 2014) by the base
index figure aforesaid and then multiplying that amount by the sum of the base
index figure plus the differ­ence between the index figure for the month of
October, 2014 and the base index figure.  In no event however shall the
adjustment be less than $250 (i.e. the monthly rental for the renewal term shall
be at least $12,750).

In the event that at any time during the original term or the renewal term the
United States Bureau of Labor Statistics shall discontinue the issuance of "BLS
Consumers' Price Index" then in such event the parties hereto agree to use any
other standard nationally recognized cost of living index then issued and
available, which is published by the United States Govern­ment.


The rent for the original term and the renewal term shall be subject to an
additional increase over the rental amount otherwise set forth in this paragraph
3 based on the increase, if any, in the monthly principal and interest payment
due on Lessor’s financing (currently with JP Morgan Chase Bank) over
$11,500.  Lessor shall advise Lessee, in writing, of any increase in rental
resulting from this adjustment of Lessor’s financing as soon as such adjustment
is known.  The resulting increase in rent payable under this Lease shall be
effective after the date of such written notice.


All rental shall be payable to Lessor at Post Office Box 1754, Huntington, West
Virginia, 25718, or at such other place as Lessor may direct in writing.


4.           Net Rent.   It is the intention of the Lessor and the Lessee that
the rent herein specified shall be net to the Lessor in each month during the
term of this lease; that all costs, expenses, and obligations of every kind
relating to the Demised Premises, except as may be specifically otherwise
provided in this Lease, which may arise or become due during the term of this
lease shall be paid by the Lessee; and that the Lessor shall be indemnified by
the Lessee against such costs, expenses and obligations.  Without limiting the
generality of the foregoing provision, the parties agree that:


a.           Lessee shall promptly pay all taxes and assessments against or
allocated to the Premises as and when they become due for tax periods after the
signing of this Lease.  Lessee will pay all taxes and assessments levied against
the equipment, buildings, or other property which is now located on or which
Lessee may erect, install or have located on the Premises.  Taxes for the
current year shall be prorated between Lessor and Lessee as of the date of
commencement of this Lease.


b.           In the event the Premises are assessed as a separate tax parcel and
Lessee fails to pay the entire real estate tax bill when due, Lessor may, but
shall not be obligated to, pay the tax bill and the amount so paid together with
interest at the rate of eighteen (18%) percent per annum from the date of
payment shall be deemed additional rent due hereunder and shall be paid by
Lessee not later than the date the next installment of rent shall become due
hereunder.


c.           Lessee, at its own cost and expense, covenants and agrees to keep
the Premises, including any improvements and betterments now existing or which
may be made to the Premises, fully insured during the term of this lease against
loss or damage by fire and other casualty; such insurance to be written by an
insurance company or companies authorized to do business in the State of West
Virginia for the full insurable replacement value of the Premises, including
improvements.  Lessee covenants and agrees that Lessor and Lessee shall be named
as insured parties on such policies as their interests may appear, and that
Lessee shall procure endorsements on the policies required to be maintained by
it under the provisions of this paragraph wherein and whereby the insurance
company will agree that the Lessor will be given fifteen (15) days' advance
written notice of any cancellation or reduction of insurance under any such
policy and that copies of all endorsements issued after the date of such policy
will be forwarded to Lessor.


In the event that Lessee fails to pay for such fire and other casualty insurance
when the premiums are due, Lessor may, but shall not be obligated to, pay the
premium necessary to prevent the lapse of existing policies or obtain and pay
the premium for replacement policies, and the amount so paid together with
interest at the rate of eighteen percent (18%) per annum from the date of
payment shall be deemed additional rent due hereunder and shall be paid by
Lessee not later than the date the next installment of rent shall become due
hereunder.


5.           Lien for Rent.   Lessee covenants and agrees that Lessor shall have
and is hereby given a lien upon the leasehold estate herein created and upon all
of the property of Lessee of every kind and character which shall come upon the
Demised Premises at any time during the term of this lease or any extension
hereof to secure the payment of all of the rent and other sums whatsoever which
are or shall become due Lessor under the terms of this lease and such lien shall
be paramount to any other liens placed or suffered thereon by Lessee.  For the
purpose of enforcing such lien, Lessor shall have and is hereby given the right
to distrain for all of such rent and other sums in the manner and form as
provided by the laws of the State of West Virginia.  The lien and right given
Lessor in this paragraph shall be cumulative and in addition to all other rights
and remedies which it now has or may hereafter have under this lease and the
laws of the State of West Virginia.


6.           Construction and Alterations by Lessee.   Lessee may after having
first obtained the written consent of Lessor, and at Lessee's full cost and
expense alter or construct improvements upon the Demised Premises, or make
alterations or site improvements to the Demised Premises, such as may be
necessary or incidental to the purposes and uses for which the Premises are
leased.  All such improvements shall, at the option of Lessor, become a part of
the Demised Premises and shall be the sole property of Lessor upon the
termination of this Lease.


a.           Mechanic's and Material Liens.  The Lessor shall not be liable for
any labor or materials furnished to the Lessee and the mechanic's or other lien
for such labor and materials shall not attach to or effect the Lessor's interest
in the Demised Premises.  The Lessee hereby agrees to pay any mechanic's or
other lien, or to discharge any such lien by bond or deposit or provide an
escrow deposit sufficient for that purpose upon request of the Lessor, and
failing to do so, the Lessor may, without having an obligation to do so, upon
giving fifteen (15) days written notice to the Lessee, pay or discharge the same
and the amount so paid or deposited together with interest at the rate of
eighteen (18%) percent per annum shall be deemed additional rent due hereunder
and payable when the next installment of rent shall become due.


b.           The Lessee shall be responsible for obtaining all required
licenses, approvals or permits for any of the construction, alteration or
installation allowed by this lease.  Lessee shall be solely responsible for all
work in connection with the alterations and construction and shall be solely
responsible for assuring that all work is completed in a good and workman-like
manner and in conformity with all federal, state and local laws and regulations,
including, without limitation, the Americans With Disabilities Act, and shall
indemnify and hold Lessor harmless from any loss, cost or expense, including
attorney fees, in, arising out of, or relating to, Lessee's failure to comply
with the provisions of this paragraph.


c.           Upon full compliance with all terms hereof, and at the termination
hereof, Lessee shall have the right and obligation to remove any and all of its
furniture, furnishings, or equipment then located on the Premises and to dispose
of the same. Lessee agrees that such removal of personal property shall occur
within ten (10) days after the termination or cancellation of this lease or any
extension thereof. Lessee shall notify Lessor in writing thirty (30) days prior
to termination of this lease by its terms or within five (5) days after
cancellation of this lease by Lessor or Lessee of its election to remove said
property or said property may, at Lessor's option, be and become the property of
Lessor.  If Lessor shall elect not to retain the property it may be removed by
Lessor at Lessee's expense.


7.           Permissible Use.  The Lessee shall during the continuance of this
lease, conduct upon said Demised Premises a printing and/or office supply and
furniture business and shall neither use nor suffer the same to be used for any
other purpose without the prior written consent of the Lessor, which consent
shall not be unreasonably withheld.  Lessee shall conduct and manage the Demised
Premises in proper and orderly manner and will not allow the Demised Premises or
any part thereof to be used for any illegal or immoral purpose and will not
carry on or permit upon said Demised Premises any offensive, noisy, or dangerous
trade, business, manufacture or occupation of a nuisance.  Lessee shall not
alter the drainage of the Premises.   Lessee acknowledges that it has for some
time been in possession of the Premises and understands and agrees that if
Lessee's actions have created or hereafter have the effect of creating a
nuisance or interference with the lawful rights of any other parties or may
constitute a violation of any law, ordinance, rule, regulation or the like, then
Lessee shall be responsible for taking all corrective action in relation thereto
and with respect to which Lessor shall cooperate at Lessee's sole cost and
expense.


Lessee hereby represents and warrants that no "Hazardous Substances", as defined
hereinafter, have been or will be discharged, dispersed, released, stored,
treated, generated, disposed of, or allowed to escape on the Premises.  For
purposes of this lease, "Hazardous Substances" shall mean and include those
elements or compounds which are contained in the list of hazardous substances
adopted by the United States Environmental Protection Agency ("EPA") and the
list of toxic pollutants designated by Congress or the EPA or defined by or in
or pursuant to 42 U.S.C. §9601 or any other Federal, state or local statute,
law, ordinance, code, rule, regulation, order or decree regulating, relating to,
or imposing liability or standards of conduct concerning any hazardous, toxic or
dangerous waste, substance or material, as now or at any time hereafter in
effect.  The Lessee shall, at its expense, take all necessary remedial action(s)
in response to the presence of any Hazardous Substances in, on, under or about
the Premises.  The Lessee shall be solely responsible for, and shall indemnify
and hold harmless the Lessor, its directors, officers, employees, agents,
successors and assigns from and against any loss, cost, expense or liability of
any kind directly or indirectly arising out of or attributable to the use,
generation, storage, release, threatened release, discharge, disposal, or
presence of Hazardous Substances in, on, under or about the Premises, including,
without limitation: (i) all foreseeable consequential damages; (ii) the costs of
any required or necessary repair, cleanup or detoxification of the Premises, and
the preparation and implementation of any closure, remedial or other required
plans; and (iii) all reasonable costs and expenses incurred by the Lessor in
connection with any of the matters addressed in this paragraph, including but
not limited to reasonable attorney's fees.  The Lessee shall, upon the request
of Lessor, provide the Lessor with a bond or letter of credit, in form and
substance satisfactory to the Lessor, in an amount sufficient to cover the cost
of any required remedial action.


8.           Maintenance of Premises.  Lessee shall maintain all portions of the
Premises and adjoining areas in a clean, orderly, sanitary condition, free of
any unlawful obstructions.  Lessee shall be responsible for maintaining the
condition of the pavement, sidewalks and parking areas on the Premises and shall
keep the same free of ice and snow or any other obstruction.  The Lessee shall
be solely liable for any damage claimed to have resulted from a defective
condition of the Premises.


Lessor shall not be required to furnish any services or facilities or to make
any repair or alteration in or to the Demised Premises whatsoever.  Lessee
hereby assumes the full and sole responsibility for the condition, operation,
repair, replacement, maintenance and management of the Premises.  Lessee further
agrees that it will commit no waste on the Premises.


9.           Compliance with Laws.  The Lessee at its sole expense shall comply
with all laws, orders, and regulations of federal, state, county, and municipal
authorities, and with any direction of any public officer, pursuant to law,
which shall impose any duty upon the Lessor or the Lessee with respect to the
Demised Premises.  The Lessee, at its sole expense, shall obtain all licenses or
permits which may be required for the conduct of its business within the
provisions of this Lease, or for the making of any permitted repairs,
alterations, improvements or additions, and the Lessor, where necessary, will
join with the Lessee in applying for all such permits or licenses.


10.           Utilities.  Lessor shall not be required to furnish any utility or
similar service to the Premises, including but not limited to, steam, gas,
water, heat or electricity.  Except when due to the negligence of Lessor, Lessor
shall not be liable for any failure of any utility service or for injury to
person (including death) or damage to property resulting from steam, gas, water,
heat, electricity, rain or snow which may flow or leak from any part of the
leased property or from any pipes, appliances or plumbing works, from the street
or subsurface or from any other place, or for interference with light or other
easements however caused.  Lessee shall pay all charges for utility service,
including but not limited to, steam, gas, water, heat, electricity and other
services used in or about or supplied to the Premises and shall indemnify Lessor
against any liability on such account.


11.           Indemnity.  Lessee during the term of this lease will indemnify
Lessor against and hold Lessor harmless from all claims, demands and/or causes
of action including all costs, expenses and attorneys fees of Lessor incident
thereto for (1) injury to or death of any person or loss of or damage to any
property, including the Premises, (2) failure by Lessee to perform any covenant
required to be performed by Lessee hereunder, (3) failure to comply with any
requirements of any governmental authority, (4) any mechanic's lien or security
agreement filed against the Premises, any equipment therein or any materials
used in the construction or alteration of any building or improvement thereon,
where such claims, demands, and/or causes of action arise from or are incidental
to the use of the Premises by Lessee, its officers, agents, servants, employees
and/or invitees.


12.           Insurance.  Lessee agrees that it will, at its cost and expense,
obtain and keep in force and effect in the names of both Lessor and Lessee, as
their respective interests may appear, general liability insurance against any
and all claims for personal injury or property damage occurring in, upon or
about the Premises during the term of this lease.  Such insurance shall be
maintained for the purpose of protecting Lessor and Lessee pursuant to the
indemnity contained in the foregoing Section 11, but shall not be in
satisfaction of the indemnity obligations stated herein, and shall have limits
of liability of not less than Two Million Dollars ($2,000,000) for injuries to
any number of persons in any one accident or occurrence or for damage to
property in any one accident or occurrence.  Lessee agrees that it will, at its
cost and expense, obtain and keep in force and effect in the names of Lessor and
Lessee, as their respective interests may appear, a standard fire and extended
coverage insurance policy or policies protecting the Premises from loss or
damage within the coverage of such insurance policy or policies for its full
insurable replacement value.  Lessee will furnish to Lessor appropriate and
acceptable evidence of its compliance with the provisions of this paragraph,
such as certificates of insurance or copies of the policies.  Such certificates
or policies shall provide that such insurance will not be canceled or materially
amended unless fifteen (15) days prior written notice of such cancellation or
amendment is given to Lessor.  The minimum limits of the policies of insurance
required to be carried by Lessee under this Lease, shall be subject to increase
for the remaining term, if Lessor, in the exercise of its reasonable judgment
shall deem the same necessary for its adequate protection.  Within sixty (60)
days after demand therefor by Lessor, Lessee, shall furnish Lessor with evidence
that it has complied with such demand for increased insurance.


13.           Eminent Domain.  In the event the entire Premises, or such portion
thereof as will make the Premises unsuitable for the purposes leased, shall be
taken by eminent domain or threat of eminent domain, the term of this lease
shall terminate on the date Lessee is required to surrender possession.  In the
event that only a part of the Premises shall be so taken, then (i) if
substantial structural alteration or reconstruction of the improvements upon the
Premises shall, in the reasonable opinion of Lessor be necessary or appropriate
as a result of such taking, Lessor may, at its option, terminate this lease as
of the date Lessee surrenders possession of such portion of the Premises by
notifying Lessee in writing of such termination within sixty (60) days following
the date on which Lessor shall have received final notice of such taking, or
(ii) if Lessor does not elect to terminate this lease as aforesaid, this lease
shall be and remain unaffected by any such taking, except that the rent shall be
equitably abated in the proportion that the taken premises bears to the entire
Premises.  In the event of termination of this lease as hereinabove provided,
rental and other charges shall be paid to the date Lessee surrenders possession
and any such payments made beyond that date shall be refunded by Lessor to
Lessee.  In the event of any taking, in whole or in part, by eminent domain
proceedings or threat of eminent domain proceedings, the entire award shall be
the property of the Lessor.  Notwithstanding the foregoing provision, Lessee
shall have the right to make a separate claim with the condemning authority for
the value of Lessee's moving or relocation expenses, provided, however, that
such separate claim shall not reduce or adversely affect the amount of Lessor's
award.


14.           Fire or Other Casualty Losses.  In the event the Premises are
damaged or destroyed or rendered partially untenantable for their then use by
fire or other casualty without the fault of Lessee, Lessor shall repair and/or
rebuild the same as promptly as possible, provided that the proceeds from
Lessee's insurance policies are available to Lessor and sufficient in amount to
fully pay all costs of repair or rebuilding.  Lessor's obligation hereunder is
merely to restore the Premises to substantially the same condition as existed
immediately prior to the happening of the casualty and shall not extend to the
repair or replacement of any improvements, additions, fixtures, installations or
exterior signs of the Lessee.  If as a result of such partial destruction or
damage there is substantial interference with the operation of Lessee's business
in the Premises, the rent payable under this lease shall be abated in the
proportion that the portion of the Premises destroyed or rendered untenantable
bears to the total Premises.  Such abatement shall continue for the period
commencing with such damage or destruction and ending with the completion by the
Lessor of the work of repair and/or reconstruction, if Lessor is obligated to
complete such work.  If the damage or casualty was caused by the fault of the
Lessee, there shall be no abatement of rent.


Notwithstanding the foregoing, in the event that fifty percent (50%) or more of
the Premises or fifty percent (50%) or more of the buildings situate on the
Premises are destroyed or rendered untenantable by fire or other casualty,
Lessor shall have the option to terminate this lease effective as of the date of
such casualty and retain the insurance proceeds by giving to the Lessee within
forty-five (45) days after the happening of such casualty written notice of such
termination.  If Lessor does not elect to terminate this lease, Lessor shall
repair and/or rebuild the Premises as promptly as possible as set forth above,
subject to any delay from causes beyond its reasonable control and the terms of
this lease shall continue in full force and effect, subject to equitable
abatement of rent as set forth above.


15.           Assignment or Subletting.   Lessee shall not assign, transfer,
mortgage, or pledge this lease and will not sublet the Premises or any part
thereof without first obtaining the Lessor's written approval. Lessor reserves
the right to sell its interest in the Premises and to assign or transfer this
lease upon the condition that in such event this lease shall remain in full
force and effect, subject to the performance by Lessee of all the terms,
covenants and condition on its part to be performed, and upon the further
condition that such assignee or transferee (except an assignee or transferee
merely for security) agrees to be bound to perform all terms, covenants and
conditions of this lease.  Upon any such sale, assignment or transfer, other
than merely as security, Lessee agrees to look solely to the assignee or
transferee with respect to all matters in connection with this lease and Lessor
shall be released from any further obligations hereunder.


16.           Events of Default.  In the event that the rent, or any part
thereof, of any additional rental or other payment shall not be paid on any day
when such payment is due and such default shall continue for a period of ten
(10) days after written notice by Lessor to Lessee; or if Lessee should fail in
the performance of, breach or permit the violation of any of the covenants,
conditions, terms, or provisions contained in this lease which on the part of
the Lessee ought to be observed, performed or fulfilled and shall fail to cure
or make good such failure, breach or violation within thirty (30) days after
written notice and demand from Lessor; or if the Demised Premises or any part
thereof shall be abandoned; or if Lessee shall be dispossessed therefrom by or
under the authority of anyone other than Lessor; or if Lessee shall file any
petition or institute any proceeding under an insolvency or bankruptcy act (or
any amendment or addition thereto hereafter made) seeking to effect an
arrangement or its reorganization or composition with its creditors; or if in
any proceedings based on the insolvency of Lessee or relating to bankruptcy
proceedings, a receiver or trustee shall be appointed for Lessee or the Demised
Premises and be not discharged within ninety (90) days; or if the Lessee's
estate created hereby shall be taken in execution or by any process of law; or
if Lessee shall admit in writing its inability to pay its obligations generally
as they become due, then, at the option of Lessor, this lease and everything
herein contained on the part of the Lessor to be kept and performed shall cease,
terminate and be at an end, and Lessor shall be entitled to have again and
repossess the Premises as its former estate and Lessee shall be put out. This
remedy of forfeiture shall be deemed cumulative and in addition to all other
remedies provided by law.  In the event Lessor exercises its option to terminate
this lease, repossess the Premises and put Lessee out as herein provided, this
shall not relieve Lessee from its obligations to pay rent provided to be paid
herein for the remainder of the term of this lease and Lessee shall remain
liable to Lessor for any costs or expenses incurred by Lessor in reletting the
Premises and for the difference between the rent received upon such reletting
and the rent herein specified to be paid by Lessee for the term hereof.


17.           Surrender of Premises.  Upon expiration of the term of this Lease
or any renewal term, or the sooner termination of this Lease or repossession of
the Premises as herein provided, the Lessee shall peaceably surrender possession
of the Premises in as good order and condition as they now are, reasonable wear
and tear excepted, and shall deliver all keys to the Premises to Lessor.


18.           Right of Access of the Lessor.  The Lessee further covenants and
agrees that the Lessor may have access to the Demised Premises at all reasonable
times and upon reasonable notice for the purpose of the examining or exhibiting
the same for sale.


19.           Notices.  All notices permitted or required to be given hereunder
shall be effectual if in writing signed by the party given notice and sent by
certified or registered U.S. mail, postage prepaid, to the other parties at the
following addresses:


Lessor:                                Post Office Box 1754
Huntington, West Virginia  25718


Lessee:                                Post Office Box 2968
Huntington, West Virginia 25728


20.           Broker.  Lessee and Lessor covenant, warrant and represent that
there was no broker instrumental in consummating this lease and that no
conversations or prior negotiations were held with any broker concerning the
renting of the Demised Premises.  Lessee and Lessor each agree to hold the other
harmless against any claim for brokerage commission arising out of any
conversations or negotiations had by Lessee or Lessor with any broker.


21.           Title and Warranty/Subordination.  Lessor covenants and agrees
with Lessee that Lessor is the lawful owner of the Premises and that they are
free and clear of all other liens, claims and encumbrances whatsoever, except
the permitted encumbrances described below, zoning requirements, covenants,
conditions, easements and restrictions of record and non-delinquent taxes and
assessments, and Lessor will defend the same against all other claims
whatsoever.  Lessor further covenants and agrees that Lessee by paying the rents
and observing and keeping the covenants of this lease on its part to be kept,
shall peaceably and quietly hold, occupy and enjoy the Premises during the term
herein created, or any extension.


Upon request by the Lessor, Lessee shall subordinate its rights hereunder to the
lien of any mortgage or deed of trust, or the lien resulting from any other
method of financing or refinancing, now or hereafter in force against the
Premises, and to all advances made or hereafter to be made upon the security
thereof and will attorn to the mortgagee or beneficiary or their assigns in the
event of foreclosure; provided, however, that a condition precedent to Lessee's
attornment and requirement to subordinate hereunder shall be that Lessee, upon
any default in the terms of such financing by Lessor, shall have the right to
pay the rental due hereunder directly to the mortgagee, trustee or beneficiary
of such deed of trust or other persons to whom Lessor may be obligated under
such financing and, so long as Lessee does so pay the rentals as herein provided
and perform all of its obligations pursuant to this lease, this lease and all
Lessee's rights and options hereunder shall remain in full force and effect as
to such mortgagee, trustee or beneficiary or other financing obligee of
Lessor.  Lessee shall, upon request of any party-in-interest, execute within ten
(10) days of Lessee's receipt, such instruments or certificates to carry out the
intent of this paragraph.  Provided, however, that nothing contained in such
instruments or certificates required by Lessor or other party-in-interest shall
be in derogation of any rights granted to Lessee hereunder, nor expand Lessee's
obligations hereunder.


22.           Zoning; Permits.  Anything elsewhere in this Lease to the contrary
notwithstanding, this Lease and all terms, covenants and conditions hereof are
in all respects subject and subordinate to all zoning restrictions affecting the
Premises, and the Lessee shall be bound by such restrictions.  The Lessor does
not warrant that any licenses or permits which may be required for Lessee's
business to be conducted on the Premises will be granted, or if granted will be
continued in effect or renewed.  Any failure to obtain licenses or permits or
any revocation thereof or failure to renew shall not release Lessee from
continuing performance of this Lease.


23.           In the event the Lessor shall fail for a period of thirty (30)
days after written notice to comply with, keep and perform any of the agreements
herein contained on its part to be complied with, kept or performed, then at the
option of the Lessee this lease may be immediately terminated, but without
prejudice to any right of action or remedy which might otherwise be used by
Lessee to enforce its lawful rights in relation to any antecedent breach or
covenant or agreement herein contained.  Waiver of any default shall not be
construed as a waiver of any subsequent default or condition of the lease to
which such default related.


24.  
      Option to Purchase Land.  Lessee shall have the option to purchase the
Premises

at any time during this Lease on the terms and conditions hereinafter set forth:


a.           Exercise of Option.   This option may be exercised by the Lessee
only by giving Lessor written notice of its intent to exercise this option via
certified mail, return receipt requested. This notice must be given to the
Lessor at the address provided herein or such other address as Lessor may advise
Lessee in writing. The option given herein must be exercised by the Lessee, if
at all, prior to 90 days before the end of the original 60 month term of this
Lease or any renewal thereof (the "Exercise Period"). If not exercised within
the Exercise Period, the option expires and is of no further force or
effect.  Should this Lease be terminated prior to the termination date, this
option shall likewise and at the same time be terminated.


b.           Condition to Exercise of Option.  The option provided herein can
only be exercised by the Lessee at a time when this Lease is still in force and
effect and the Lessee is not in default under any of the terms hereof.


c.           Closing. Closing of said purchase shall occur at such date as the
Lessor and Lessee may agree which is not more than thirty (30) days following
Lessor’s receipt of Lessee’s written notice as set forth in (a) above.  The
Closing shall take place at such a time and place as the parties may agree or at
such place in the City of Huntington, West Virginia, as may be designated by the
Lessor.  The Lease shall continue in effect during the period between Lessee's
exercise of the option and Closing and the Lessee shall continue to pay to
Lessor the Rent and all other payments required hereunder and shall comply with
all other provisions of this Lease notwithstanding the exercise of the option or
the expiration of the term prior to Closing.  Closing under this option to
purchase shall be contingent upon Lessee's acts or omissions not resulting in a
default under this Lease during the period between the exercise of the option
and Closing.


d.           Purchase Price.  The purchase price for the Premises shall be
$1,520,000 (the "Purchase Price").


e.           Payment of Purchase Price.  The total Purchase Price shall be
payable in cash or certified funds at Closing, together with all Rent and other
sums then due and payable under this Lease to and including the date of
purchase.


f.           At Closing, Lessor will deliver to the Lessee a deed conveying the
Land with covenants of General Warranty free and clear of all liens and
encumbrances other than liens of taxes, covenants, restrictions, easements and
other matters of record and any liens and encumbrances created, suffered or
imposed upon the Premises by or with the acquiescence of Lessee. Lessor shall
pay the transfer taxes associated with such deed.  Lessee agrees to purchase and
accept the Premises as is, where is with all faults.  Any unpaid obligations of
Lessee to Lessor shall survive the termination of this Lease which shall occur
upon delivery of the Deed at Closing.


g.           It is understood and agreed by and between the parties hereto that
in the event the Lessee exercises this option to purchase the Premises and this
transaction is closed, Lessee is responsible under the terms of this Lease for
the payment of all ad valorem real property taxes, assessments and fees assessed
against the Premises prior to Closing and all such post-Closing taxes,
assessments and fees will continue to be assumed by the Lessee.


h.           It is understood and agreed by and between the parties hereto that
this option and any contract created by the exercise hereto shall be governed by
the laws of the State of West Virginia.


           25.           Miscellaneous.


a.           Wherever the words "Lessor" and "Lessee" appear in this lease, they
shall include the parties and their respective sublessee heirs, devisees,
executors, administrators, successors and assigns, and the provisions of this
agreement are binding upon them.  Those words as may be used herein, shall be
construed to include the plural as well as the singular; and the necessary
grammatical changes required to make the provisions apply to either
corporations, partnerships, other entities, or individuals, masculine or
feminine, shall in all cases be assumed as though fully expressed.  The neuter
gender has been used herein for convenience only.


b.           This lease expresses the entire agreement between the parties
hereto.  No amendments, modification, or waiver of any provision hereof shall be
valid unless in writing and signed by all of the parties hereto.


c.           This agreement shall be construed in accordance with the laws of
the State of West Virginia.


d.           If any provisions or paragraphs or part thereof of this agreement
are held invalid or unenforceable, such invalidity or unenforceability shall not
effect the validity or enforceability of the other portions hereof, all of which
provisions are hereby declared severable.


e.           This lease shall not be recorded.  However, the parties hereto
mutually agree, upon the written request of either one to the other, to execute
a memorandum of this lease in recordable form for filing and recording in the
Office of the Clerk of the County Commission of the county in which the Demised
Premises are located.


IN WITNESS WHEREOF, the parties do hereunto set their hands to multiple copies
hereof, each of which shall constitute an original, by their respective officers
thereunto duly authorized all as of the day and year hereinabove set forth.


LESSOR:


ADJ CORP.,
a West Virginia corporation




Dated: _______________,
2009                                         By:____________________________
   Its:____________________________






LESSEE:


CHAMPION INDUSTRIES, INC.,
a West Virginia corporation






Dated: _______________,
2009                                         By:____________________________
   Its:____________________________




STATE OF WEST VIRGINIA,
COUNTY OF CABELL, TO-WIT:


The foregoing instrument was acknowledged before me this ____ day of


_______________, 2009, by _____________________________, ________________ of ADJ


Corp., a West Virginia corporation, on behalf of said corporation.


My commission expires: ____________________________________.


___________________________________
NOTARY PUBLIC
[SEAL]








STATE OF _________________,
COUNTY OF _______________, TO-WIT:


The foregoing instrument was acknowledged before me this ____ day of


_______________, 2009, by _________________________, ___________________ of


Champion Industries, Inc., a West Virginia corporation, on behalf of said
corporation.


My commission expires: ____________________________________.




___________________________________
NOTARY PUBLIC
[SEAL]


 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 


 
 
 
 
 
 
 
                             
              
             
 
 
                
 